                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 1 of 22



                   1   Mark A. Romeo (SBN 173007)                                REDACTED
                         mromeo@crowell.com)
                   2   Derek S. Hecht (SBN 273039)
                         dhecht@crowell.com
                   3   CROWELL & MORING LLP
                       3 Park Plaza, 20th Floor
                   4   Irvine, CA 92614-8505
                       Telephone: 949.263.8400
                   5   Facsimile: 949.263.8414
                   6   Attorneys for Plaintiff
                       Landmark Health, LLC
                   7

                   8                                     UNITED STATES DISTRICT COURT
                   9                                NORTHERN DISTRICT OF CALIFORNIA
              10                                            SAN FRANCISCO DIVISION
              11

              12       LANDMARK HEALTH, LLC,                          Case No.
              13                            Plaintiff,                COMPLAINT FOR: (1) VIOLATION OF
                                                                      THE DEFEND TRADE SECRETS ACT; (2)
              14               v.                                     VIOLATION OF THE CALIFORNIA
                                                                      UNIFORM TRADE SECRET ACT; (3)
              15       KUNAL SETHY, an individual and FIRST           BREACH OF FIDUCIARY DUTY; (4)
                       MILE HEALTH, INC., a Delaware                  BREACH OF CONTRACT; (5)
              16       Corporation,                                   COMPUTER CRIMES IN VIOLATION OF
                                                                      CALIFORNIA PENAL CODE 502(c); AND
              17                            Defendants.               (6) UNFAIR COMPETITION
              18                                                      DEMAND FOR JURY TRIAL
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                                                COMPLAINT

                       IRACTIVE-8431241.1
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 2 of 22



                   1                                       NATURE OF THE CASE
                   2           1.       This is an action based upon: (1) the Defend Trade Secrets Act, 18 U.S.C. § 1836,
                   3   et seq.; (2) California’s Uniform Trade Secrets Act (Cal. Civ. Code § 3246, et seq.); (3) breach of
                   4   fiduciary duty and duty of loyalty; (4) breach of contract; (5) violation of California Penal Code
                   5   Section 502(c); and (6) unfair competition (under Cal. Bus. & Prof. Code § 17200, et seq.); and
                   6   Landmark seeks injunctive relief, damages, and all other appropriate relief to stop Defendants’
                   7   use, disclosure, and misappropriation of Landmark’s confidential and trade secret documents and
                   8   information by, among other things, taking such information from Landmark’s secured computer
                   9   systems and using it to operate a competing business against Landmark.
              10                                              THE PARTIES
              11               2.       Plaintiff Landmark Health, LLC (hereinafter “Landmark” or “Plaintiff”) is an LLC
              12       organized under the laws of Delaware, with is headquarters in Huntington Beach, California.
              13               3.       Defendant Kunal Sethy was and at all relevant times mentioned hereunder an
              14       individual residing in the County of San Mateo State of California. Until September 28, 2018,
              15       Defendant Sethy worked for Landmark through its subsidiary, Landmark MSO, LLC, out of its
              16       offices located in San Mateo, California. It is within the County of San Mateo where Landmark
              17       is informed and believes the majority of the wrongful conduct occurred.
              18               4.       Defendant First Mile Health, Inc. (“FMH”) is a Delaware Corporation, doing
              19       business in and around the County of San Mateo, and other parts of the Bay Area. FMH was
              20       incorporated on or about August 10, 2018.
              21               5.       Upon information and belief, the actions and omissions alleged herein to have
              22       been undertaken by the Defendants were undertaken by each Defendant individually, were
              23       actions and omissions that each Defendant authorized, controlled, directed, or had the ability to
              24       authorize, control or direct, and/or were actions and omissions each Defendant assisted,
              25       participated in, or otherwise encouraged, and are actions for which each Defendant is liable.
              26       Each Defendant aided and abetted the actions of the Defendants set forth below, had knowledge
              27       of those actions and omissions, provided assistance and benefited from those actions and
              28       omissions. Each of the Defendants was the agent of each of the remaining Defendants, and in
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -1-                                     COMPLAINT

                       IRACTIVE-8431241.1
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 3 of 22



                   1   doing the things herein alleged, was acting within the course and scope of such agency and with
                   2   the permission and consent of other Defendants.
                   3          6.      Third party Slack Technologies, Inc. (“Slack”) is a technology company based in
                   4   the City of San Francisco that offers Internet-related services, including real time communication
                   5   and document sharing and storage through their “Slack” program. Slack has an agent for service
                   6   of process at Incorporating Services, LTD, located at Incorporating Services, LTD, 7801 Folsom
                   7   Boulevard, Suite 202, Sacramento, CA 95826. As described herein, Defendants transmitted and
                   8   stored Landmark’s confidential and trade secret documents and information to their personal
                   9   email and Slack accounts.
              10              7.      Third party Google, Inc. (“Google”) is a technology company based in Mountain
              11       View, California, that offers Internet-related services, including email services through Gmail,
              12       cloud storage, and real-time communication and document sharing through Google Hangouts.
              13       Google has an agent for service of process at CSC-Lawyers Incorporating Service, 2710 Gateway
              14       Oaks Dr., Suite 150N, Sacramento, CA 95833, and has offices at 1600 Amphitheatre Parkway,
              15       Mountain View, California 94043. As described herein, Defendants transmitted and stored
              16       Landmark’s confidential and trade secret documents and information to their personal email and
              17       Google Hangout accounts.
              18                                                JURISDICTION
              19              8.      This Court has original jurisdiction over this action pursuant to the Defend Trade
              20       Secrets Act, 18 U.S.C. § 1836(c) and 28 U.S.C. § 1367.
              21                                                    VENUE
              22              9.      The conduct alleged herein occurred within the City and County of San Mateo,
              23       State of California, and jurisdiction and venue is therefore proper within the Northern District of
              24       California.
              25                                      INTRADISTRICT ASSIGNMENT
              26              10.     This is an action for trade secret misappropriation, breach of contract, unfair
              27       competition, breach of fiduciary duty and loyalty, where a substantial part of the events or
              28       omissions which give rise to the claims have taken place in San Mateo County and where a
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                      -2-                                       COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 4 of 22



                   1   substantial part of the property that is the subject of the action is situated in San Mateo County.
                   2   Thus, pursuant to Civil L.R. 3-2(c) and (e), this action should be assigned to the San Francisco
                   3   Division.
                   4                                   LANDMARK AND ITS BUSINESS
                   5          11.       Landmark is a healthcare services company with its headquarters in Huntington
                   6   Beach, California. Landmark, however, has offices in other parts of the state, including an office
                   7   in San Mateo County, where it employed Defendant Sethy. Landmark’s mission is to assist
                   8   health plans in the delivery and management of high-quality and cost-effective care for patients
                   9   with complex health needs through home-based medical care. Landmark’s community-based,
              10       physician-led medical teams specialize in house calls and deliver medical, behavioral, social and
              11       palliative care to individuals with multiple chronic conditions wherever they reside, and whenever
              12       they need it. Landmark helps provide an efficient delivery of superior clinical outcomes through
              13       the dissemination and adoption of evidence-based medicine. To achieve these goals, Landmark
              14       contracts with affiliated medical groups in fourteen markets across the United States. Landmark
              15       has been extremely successful in achieving these goals, and is responsible for caring for over
              16       eighty thousand members across the country.
              17              12.       Landmark creates economic and clinical value by
              18

              19                                                             In each health plan agreement, Landmark
              20       and its health plan partner establish a
              21                                            In each subsequent year, Landmark
              22

              23                                 and Landmark has the potential to
              24

              25                    In short, Landmark’s entire business model is based on its
              26

              27                                                                  .
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -3-                                       COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 5 of 22



                   1          13.       Landmark’s customers include
                   2

                   3

                   4

                   5

                   6

                   7

                   8           LANDMARK’S PROPRIETARY AND TRADE SECRET INFORMATION
                   9          14.       Landmark was founded after a year of
              10

              11

              12

              13                    Since that initial contract, Landmark has grown considerably, and now manages over
              14

              15

              16              15.       Since its founding in 2013, Landmark has continued to develop an extensive
              17       amount of intellectual property, including proprietary and trade secret data. This proprietary and
              18       trade secret information consists of, but is not limited to
              19

              20                                                                                                  This
              21       proprietary and trade secret information is kept by Landmark in various secured databases. For
              22       example, Landmark uses
              23                               , including email communications containing sensitive information and
              24       attachments, as well as customer/potential customer contact information. Because of its value,
              25       Landmark takes extraordinary steps to protect its confidential and trade secret documents and
              26       information. In this regard, Landmark limits access to sensitive confidential information and
              27       trade secrets. It does so by requiring its employees, such as Defendant Sethy, to sign proprietary
              28       information agreements in which they promise to keep Landmark information confidential. For
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                        -4-                                   COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 6 of 22



                   1   example, as a condition of employment, Landmark requires employees to sign the Landmark
                   2   Non-Disclosure, Non-Solicitation and Developments Agreement (“NDA”). Section 1 of the
                   3   NDA provides:
                   4                 I shall not at any time, whether during or after the termination of
                                     my employment: (a) reveal to any Person any Confidential
                   5                 Information (as defined in Schedule 1 hereto), except to employees
                                     of the Company who need to know such Confidential Information
                   6                 for the purposes of their employment, or as otherwise authorized by
                                     the Company in writing; (b) keep, use or attempt to use any
                   7                 Confidential Information except as may be required in the ordinary
                                     course of performing my duties as an employee of the Company; or
                   8                 (c) use any Confidential Information for my own benefit or the
                                     benefit of others or in any manner that may injure or cause loss or
                   9                 may be calculated to injure or cause loss to any Company Affiliate,
                                     whether directly or indirectly.
              10

              11              Section 2 similarly provides:
              12                     Furthermore, I agree that during my employment I shall not make,
                                     use or permit to be used any Company Documentation (as defined
              13                     in Schedule 1 hereto), other than for the benefit of the Company. I
                                     further agree that I shall not, after the termination of my
              14                     employment, use or permit others to use any such Company
                                     Documentation, it being agreed that all Company Documentation
              15                     shall be and remain the sole and exclusive property of the
                                     Company. Immediately upon the termination of my employment I
              16                     shall deliver all Company Documentation, and all copies thereof, as
                                     well as any other tangible property of the Company, including any
              17                     computer, cell phone or access badge, in my possession to the
                                     Company, at its main office.
              18

              19              16.    The NDA also contains provisions prohibiting the disclosure or use of confidential
              20       information received from third parties (Section 9) and prohibits an employee from soliciting any
              21       Landmark employees or former employees for a period of two years (Section 10).
              22              17.    Defendant Sethy executed the NDA on February 3, 2017, prior to starting his
              23       employment with Landmark. (Exhibit 1 [Kunal Sethy Employment Letter and NDA].)
              24              18.    Landmark also maintains robust computer and internet use policies, which
              25       likewise prohibit employees from accessing or transferring confidential information for purposes
              26       that would run counter to Landmark’s best interests. For example, Landmark’s Acceptable Use
              27       of Information Assets Policy (“Use Policy”) provides:
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                     -5-                                     COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 7 of 22



                   1                  Computer systems, including but not limited to computer hardware,
                                      software, operating systems, cell phones, mobile wi-fi devices
                   2                  (MiFi), storage media, electronic mail and files are the property of
                                      the Company. These systems are to be used for business purposes
                   3                  in serving the interest of the Company, customers, business
                                      partners, and our members. The responsible use of computer
                   4                  systems and other-devices is necessary to prevent loss of physical
                                      or information assets. Specific procedures are outlined below to
                   5                  ensure the protection of these assets.
                   6

                   7          The Use Policy further provides that Landmark’s systems are subject to Audit and

                   8   monitoring (Section 1.6), that systems may not be accessed for unauthorized purposes (Section

                   9   2.1), that passwords may not be shared (Section 2.2), that non-employees may not access

              10       Landmark computers (Section 2.4), and that employees are prohibited from using Landmark

              11       computers for private business activities (Section 4.8). (Exhibit 2, [Use Policy].)

              12              19.     Landmark also maintains an Email & Messaging Policy (“Email Policy”) which

              13       applies to all Landmark employees. The Email Policy requires that all Landmark email accounts

              14       be used for company business-related purposes (Section 1.2), and prohibits the use of non-

              15       company email accounts for work purposes (Section 2.1). (Exhibit 3, [Email Policy].)

              16              20.     Indeed, because Landmark also                                          , it takes great

              17       care to ensure the integrity of its systems and security protocols. Landmark employees are only

              18       able to gain access to Landmark’s information through password-protected programs and entry

              19       points. Landmark secures access to its facilities and employs other security measures that limit

              20       and control access to its confidential information and trade secrets. Landmark takes security

              21       measures to protect its facilities, including locking its doors, activating an alarm system (or being

              22       in a building that activates an alarm system) after business hours, and/or utilizing security guards

              23       to ensure no unauthorized access to its facilities. The facilities are closed to the public during

              24       normal business hours. Employees must supply proper credentials to access Landmark facilities,

              25       computers and devices. Landmark employs controls on its computers that prohibit the use of

              26       external devices, such as USB drives or “thumb drives” to transfer information off of its systems.

              27

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -6-                                       COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 8 of 22



                   1          21.     Landmark continuously updates these policies, and maintains the digital and
                   2   physical security and confidentiality of its information. Landmark employs computer security
                   3   personnel to monitor its systems and information.
                   4          22.     Landmark derives value from the secret nature of its confidential and trade secret
                   5   documents and information. In particular, Landmark’s confidential and trade secret strategies,
                   6   cost and logistical models, contacts, and market analysis go the very core of its business, and are
                   7   critical to its ability to compete in the marketplace. The use of these trade secrets by a competitor
                   8   would inflict irreparable harm on Landmark.
                   9                        DEFENDANT SETHY’S DUTIES TO LANDMARK
              10              23.     Landmark hired Defendant Sethy in February 2017 as a VP, General Manager for
              11       the San Mateo, California market. As part of his job duties, Defendant Sethy worked closely with
              12       Landmark’s customers in Northern California, including                               . Defendant
              13       Sethy was issued and used a company laptop, a company email address, and had access to
              14       Landmark’s trade secret documents and information, including, but not limited to,
              15

              16                                                      In particular, Defendant Sethy, in the course of
              17       performing his job duties, received confidential and trade secret documents regarding
              18       opportunities in Northern California and Landmark’s existing customers in Northern California.
              19              24.     As a condition of his employment, Defendant Sethy executed an NDA on February
              20       3, 2017, in which, as addressed above, he promised not to use or disclose Landmark’s
              21       confidential information. As an employee of Landmark’s, Defendant Sethy was also subject to
              22       Landmark’s Use Policy and Email Policy, which contained additional prohibitions against misuse
              23       of Landmark’s computer and email systems and the disclosure or misuse of Landmark’s
              24       confidential information. As an employee of Landmark, Defendant Sethy owed an undivided
              25       duty of loyalty to Landmark.
              26                                       DEFENDANTS’ MISCONDUCT
              27              25.     Unbeknownst to Landmark, from at least July 2018, and while still a Landmark
              28       employee, Defendant Sethy began competing against Landmark and misappropriating
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -7-                                      COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 9 of 22



                   1   Landmark’s confidential and trade secret information. He did this primarily by using Landmark’s
                   2   own computer systems, including the Landmark laptop he had been issued and his Landmark
                   3   email address. He did so even though these things were being done without the permission of
                   4   Landmark.
                   5          26.     As early as July 2, 2018, Defendant Sethy used his Landmark-issued laptop to
                   6   communicate via email with prospective clients, staff, and investors about his new company,
                   7   FMH. For example, on August 21, 2018, Defendant Sethy sent an email to
                   8                               In the email, Defendant Sethy explains that he has been
                   9

              10

              11              27.     Between July 2, 2018 and late-September, 2018, Defendant Sethy repeatedly used
              12       his Landmark-issued laptop while not connected to Landmark’s IT systems and network, and
              13       during such times used his personal Gmail and his FMH email for appointment scheduling, web
              14       chat (via Google Hangouts), and Slack collaboration and/or file sharing. Because he was not
              15       connected to Landmark’s systems at these times, he was able to evade Landmark’s use
              16       restrictions and security monitoring.
              17              28.     On September 10, 2018, Defendant Sethy used his Landmark-issued laptop to set
              18       up a business account on Gmail and a related Slack account. “Slack” is a third-party real-time
              19       communication and document sharing service which Landmark is informed and believes was
              20       developed and/or owned by Slack Technologies, Inc. Both accounts were registered as belonging
              21       to FMH, and Defendant Sethy identified himself as the “CEO” and service administrator.
              22              29.     As set forth further below, Defendant Sethy forwarded Landmark confidential and
              23       proprietary documents to himself from his Landmark email to his personal Gmail account
              24       (kunal.sethy@gmail.com) as well as to his FMH email address (kunal@firstmilehealth.org)
              25              30.     Throughout early September 2018, Defendant Sethy downloaded bulk information
              26       from the Landmark file server and information system. These documents included highly
              27       confidential and proprietary Landmark documents, including but not limited to,
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                     -8-                                     COMPLAINT
                              Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 10 of 22



                   1

                   2

                   3             . There was no legitimate business reason for Defendant Sethy to do this, and in
                   4   conjunction with Defendant Sethy’s use of Slack, Google Hangouts, and Gmail, allowed
                   5   Defendant Sethy to transfer all of this information to his personal possession. The overwhelming
                   6   bulk of these downloads occurred on the last two days of Defendant Sethy’s employment with
                   7   Landmark, and coincided with use of Slack and Gmail, strongly indicating that the documents
                   8   were subsequently transferred off of the Landmark laptop and to systems controlled by
                   9   Defendants.
              10               31.    On September 20, 2018, Defendant Sethy forwarded an email from
              11                originally sent to his Landmark email address to his FMH email. He then responded to
              12       the invitation by offering to meet the week of October 8, 2018 (after his scheduled departure from
              13       Landmark). The email inquired about work Defendant Sethy was doing on Landmark’s behalf
              14                  . Then, just two days later, Defendant Sethy forwarded an email from his Landmark
              15       email to his FMH email titled “Notes & Action items from               09_18_18.” The email
              16       contained proprietary analysis and customer information about Landmark’s relationship with
              17                which would be invaluable to a competitor.
              18               32.    On September 27, 2018, Defendant Sethy forwarded an email titled
              19                  along with an attachment titled                                               to his
              20       personal Gmail account from his Landmark account. The attachment contained highly
              21       proprietary                                                  . Less than thirty minutes later,
              22       Defendant Sethy corresponded with                          , and asked her to send a message to
              23       his personal Gmail account regarding a requested meeting set for the week of October 8, 2018
              24       with            . On September 28, 2018, Defendant Sethy again reached out to                    and
              25       solicited them for his new business.
              26               33.    Also on September 28, 2018, Defendant Sethy forwarded to his personal Gmail
              27       account a series of emails which included the attachment
              28       “                                                                             The email was
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                      -9-                                     COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 11 of 22



                   1   originally dated August 13, 2018, and Defendant Sethy had no legitimate business reason to
                   2   forward this attachment. The attachment contains highly confidential
                   3                                                                     which would be useful to a
                   4   competitor attempting to establish a similar relationship.
                   5          34.     Defendant Sethy also attempted to use a USB storage device on September 28,
                   6   2018, in an apparent attempt to transfer information of his Landmark-issued laptop, but was
                   7   prevented from doing so by Landmark’s security protocols which prevent the transfer of
                   8   information to USB devices.
                   9          35.     On September 28, 2018, Defendant Sethy resigned from Landmark. Shortly
              10       thereafter, he officially announced his new business, FMH, although he had been working for the
              11       business secretly since at least June 2018 and FMH was incorporated on August 10, 2018, well
              12       over a month before Defendant Sethy would resign from Landmark.
              13              36.     After establishing his new business, Defendant Sethy became even more brazen
              14       about using Landmark’s information and soliciting Landmark’s employees.
              15              37.     Shortly after leaving Landmark, Defendant Sethy hosted a private dinner for
              16       Landmark’s entire San Mateo market team, except for managers. On information and belief,
              17       Sethy used this meeting to solicit these Landmark employees to work for his new business.
              18              38.     On October 6, 2018, Defendant Sethy sent a PowerPoint presentation to a former
              19       Landmark executive, titled “First Mile Health Investor Slide Deck            ” This was part of an
              20       effort to solicit the executive to invest in First Mile Health and to request that the executive send
              21       him contact information for additional Landmark customers. As set forth above, the Investor
              22       Slide Deck was full of Landmark information taken from a Landmark PowerPoint presentation
              23       that Defendant Sethy had improperly forwarded to his personal email account. For example, a
              24       side-by-side comparison of a graph appearing in the Landmark deck and a graph appearing in the
              25       FMH deck shows that the FMH graph is identical to the Landmark graph:
              26       ///
              27       ///
              28       ///
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -10-                                      COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 12 of 22



                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

              10

              11

              12              39.     Notably, the slide deck claims that FMH has completed a six-month pilot program,

              13       which allegedly showed that FMH had significant benefits for its users. In other words, FMH had

              14       either been in operation since on or about April 2018, meaning that Defendant Sethy was directly

              15       competing against Landmark while still a Landmark employee for months (and while hiding this

              16       from Landmark), or Defendants had no actual pilot program and were instead using Landmark’s

              17       information to fake having performed such a program.

              18              40.     These actions show that Defendant Sethy engaged in a persistent campaign to

              19       misappropriate Landmark’s confidential information and trade secrets, and to use his position as a

              20       Landmark employee to undermine Landmark and steal its customers out from under it. Further,

              21       they show that FMH has been making use of the information Defendant Sethy took from

              22       Landmark to compete against Landmark, all while Defendant Sethy continues to breach his

              23       contractual obligations to Landmark by soliciting its employees and using its confidential

              24       information.

              25              41.     These actions have not only inflicted harm on Landmark, but threaten to inflict

              26       additional and irreparable harm against Landmark. The risk of harm results directly from

              27       Defendants’ misconduct. FMH is able to unfairly compete and undermine Landmark with its

              28       customers by using the confidential information taken by Defendant Sethy (doing much of this
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                     -11-                                     COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 13 of 22



                   1   while he was still employed and being paid a salary by Landmark). FMH would not be able to
                   2   compete at all without using Landmark’s information. Defendants also continue to disrupt
                   3   Landmark by soliciting their employees.
                   4          42.     Moreover, the majority of the bad acts as set forth herein were done by Defendant
                   5   Sethy while he was still being paid to work for and further the bests interests of Landmark, yet
                   6   each of the actions were done by Defendant Sethy completely outside the scope of his
                   7   employment at Landmark. Indeed, these things were done to further Defendant Sethy’s personal
                   8   interests and the interests of Defendant FMH, and in complete disregard to the fact that this
                   9   course of conduct undermined the best interests of Landmark.
              10              43.     Upon information and belief, Defendants have received material benefits from
              11       their misappropriation of Landmark’s confidential and trade secret documents and information.
              12                                           CLAIMS FOR RELIEF
              13                                         FIRST CLAIM FOR RELIEF
              14                      Trade Secret Misappropriation Under the Defend Trade Secrets Act
              15                                            Against All Defendants
              16                                           (18 U.S.C. § 1836 et seq.)
              17              44.     Landmark realleges and incorporates by reference each and every allegation set
              18       forth in paragraphs 1-43 above.
              19              45.     Landmark owns and possesses certain confidential and trade secret documents and
              20       information as alleged above.
              21              46.     Landmark’s confidential and trade secret information relates to services offered
              22       and sold in interstate or foreign commerce.
              23              47.     Landmark’s confidential and trade secret information is highly valuable and
              24       Landmark will suffer irreparable harm from the use and disclosure of its information.
              25              48.     Landmark has taken reasonable steps to protect the secrecy of its confidential and
              26       trade secret documents and information, including by having employees sign an NDA and by
              27       instituting and enforcing the Use Policy and the Email Policy.
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                     -12-                                      COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 14 of 22



                   1          49.       Defendants have misappropriated Landmark’s confidential information in the
                   2   improper and unlawful manner described herein, including by transferring Landmark’s
                   3   information off of its secured systems and to Defendants’ personal computers and by using that
                   4   information to compete against Landmark.
                   5          50.       Defendant Sethy failed to return Landmark’s information at the end of his
                   6   employment with Landmark, in violation of his NDA with Landmark.
                   7          51.       On information and belief, Defendants will continue to misappropriate, disclose,
                   8   and use for their benefit and Landmark’s detriment Landmark’s confidential information, unless
                   9   they are enjoined from doing so.
              10              52.       Because Landmark’s remedy at law is inadequate, Landmark seeks – in addition to
              11       damages --- a temporary injunction and a permanent injunction to protect Landmark’s
              12       confidential and trade secret information and Landmark’s legitimate business interests.
              13       Landmark will continue to suffer irreparable harm absent injunctive relief.
              14              53.       Defendants’ misappropriation of Landmark’s confidential and trade secret
              15       information has caused and will continue to cause Landmark substantial injury, including but not
              16       limited to actual damages, lost profits, harm to its reputation, and the diminution in value of its
              17       trade secrets. Defendants have been unjustly enriched by their misappropriation of Defendants’
              18       confidential information and trade secrets.
              19              54.       Defendants’ misappropriation of Landmark’s confidential information was
              20       intentional, knowing, willful, malicious, fraudulent, and oppressive.
              21                                        SECOND CLAIM FOR RELIEF
              22                    Trade Secret Misappropriation Under California’s Uniform Trade Secret Act
              23                                              Against All Defendants
              24                                          (Cal. Civ. Code § 3426 et seq.)
              25              55.       Landmark realleges and incorporates by reference each and every allegation set
              26       forth in paragraphs 1 through 54 above.
              27              56.       Landmark owns and possesses certain confidential and trade secret documents and
              28       information as alleged above.
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -13-                                      COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 15 of 22



                   1          57.     Landmark’s confidential and trade secret information relates to services offered
                   2   and sold in interstate or foreign commerce.
                   3          58.     Landmark’s confidential and trade secret information is highly valuable and
                   4   Landmark will suffer irreparable harm from the
                   5          59.     Landmark has taken reasonable steps to protect the secrecy of its confidential and
                   6   trade secret documents and information, including by having employees sign an NDA and by
                   7   instituting and enforcing the Use Policy and the Email Policy.
                   8          60.     Defendants have misappropriated Landmark’s confidential information in the
                   9   improper and unlawful manner described herein, including by transferring Landmark’s
              10       information off of its secured systems and to Defendants’ personal computers and by using that
              11       information to compete against Landmark.
              12              61.     Defendant Sethy failed to return Landmark’s information at the end of his
              13       employment with Landmark, in violation of his NDA with Landmark.
              14              62.     On information and belief, Defendants will continue to misappropriate, disclose,
              15       and use for their benefit and Landmark’s detriment Landmark’s confidential information, unless
              16       they are enjoined from doing so.
              17              63.     Because Landmark’s remedy at law is inadequate, Landmark seeks – in addition to
              18       damages --- a temporary injunction and a permanent injunction to protect Landmark’s
              19       confidential and trade secret information and Landmark’s legitimate business interests.
              20       Landmark will continue to suffer irreparable harm absent injunctive relief.
              21              64.     Defendants’ misappropriation of Landmark’s confidential and trade secret
              22       information has caused and will continue to cause Landmark substantial injury, including but not
              23       limited to actual damages, lost profits, harm to its reputation, and the diminution in value of its
              24       trade secrets. Defendants have been unjustly enriched by their misappropriation of Defendants’
              25       confidential information and trade secrets.
              26              65.     Defendants’ misappropriation of Landmark’s confidential information was
              27       intentional, knowing, willful, malicious, fraudulent, and oppressive, within the meaning of
              28       California Civil Code, Section 3294. Defendants misappropriated Landmark’s confidential and
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -14-                                      COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 16 of 22



                   1   trade secret information intentionally and knowingly and with a deliberate intent to benefit
                   2   themselves and to injure Landmark. Landmark is entitled to its damages, in an amount to be
                   3   determined at trial, as well as injunctive relief, and an award of punitive and/or treble damages
                   4   and attorney’s fees pursuant to California Civil Code, Sections 3426.3(c) and 3426.4.
                   5                                     THIRD CLAIM FOR RELIEF
                   6                             Breach of Fiduciary Duty and Duty of Loyalty
                   7                                        Against Defendant Sethy
                   8          66.     Landmark realleges and incorporates by reference each and every allegation set
                   9   forth in paragraphs 1-65 above.
              10              67.      As an employee of Landmark, Defendant Sethy owed Landmark a duty of loyalty
              11       and was obligated to act with the utmost good faith, and in the best interest of Landmark.
              12              68.     Landmark was entitled to place its trust and confidence in Defendant Sethy and
              13       was entitled to expect Defendants to act with the utmost good faith toward it in carrying out the
              14       employment and the business of Landmark.
              15              69.     Landmark relied on Defendant Sethy’s loyalty and integrity and faithful
              16       performance of his job duties and responsibilities.
              17              70.     Defendant took advantage of Landmark’s faith in him—thereby breaching his
              18       fiduciary duties – by failing to perform his duties to Landmark, by acting in conflict of interest,
              19       by engaging in activities for his own benefit and to the detriment of Landmark, and by taking
              20       Landmark’s confidential and trade secret information and using it to operate a competing business
              21       against Landmark.
              22              71.     Defendant Sethy knowingly and willingly breached his duty of loyalty to
              23       Landmark by misappropriating Landmark’s confidential and trade secret documents and
              24       information, and engaging in acts that undermine Landmark and its relationships with its
              25       customers.
              26              72.     Defendant Sethy acted in a manner inconsistent with his agency and trust by
              27       misappropriating Landmark’s confidential and trade secret documents and information to the
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                      -15-                                       COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 17 of 22



                   1   injury of Landmark and for his own benefit and the benefit of Defendants, and by acting against
                   2   Landmark’s interests while and after being employed by Landmark.
                   3          73.     As a direct and proximate result of Defendant Sethy’s disloyalty to Landmark and
                   4   breach of his duties, Landmark has been and is being harmed, and faces irreparable injury.
                   5          74.     Landmark is entitled to damages, in an amount to be determined at trial, as well as
                   6   disgorgement by Defendant Sethy of all profits he received as a result of his disloyalty, in an
                   7   amount to be determined at trial. Landmark is further entitled to injunctive relief against
                   8   Defendant Sethy and those acting in concert with him, to remedy his past improper conduct and
                   9   prevent such conduct in the future, including the seizure and return of all of Landmark’s
              10       information and the destruction of materials created by Defendants by using Landmark’s
              11       information.
              12              75.     The above-recited actions of Defendants were done with malice, fraud, oppression,
              13       and reckless disregard of the above described rights of Landmark and within the meaning of
              14       California Civil Code § 3294. Therefore, Landmark is entitled to recover punitive damages
              15       against Defendants.
              16                                         FOURTH CAUSE OF ACTION
              17                                               Breach of Contract
              18                                            Against Defendant Sethy
              19              76.     Landmark realleges and incorporates by reference each and every allegation set
              20       forth in paragraphs 1-75 above.
              21              77.     As a condition of his employment with Landmark, on February 3, 2017, Defendant
              22       Sethy signed an NDA with Landmark (Exhibit 1.)
              23              78.     Defendant Sethy breached Section 1 of the NDA by taking, disclosing, and using
              24       Landmark’s confidential information.
              25              79.     Defendant Sethy breached Section 2 of the NDA by retaining Landmark’s
              26       confidential information after his employment with Landmark ended, and by continuing to use
              27       that information in his competing business.
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                      -16-                                     COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 18 of 22



                   1          80.       Defendant Sethy breached Section 10 of the NDA by soliciting Landmark’s
                   2   employees and former employees to work for his new company, First Mile Health, during and
                   3   after his employment with Landmark, and violated Section 11 of the NDA by soliciting
                   4   Landmark’s customers while still a Landmark employee.
                   5          81.       Defendant’s performance of these contractually provisions was not excused, and
                   6   Landmark had performed all its duties under the NDA.
                   7          82.       As a direct and proximate result of Defendant Sethy’s breaches, Landmark has
                   8   suffered damage, in an amount to be proven at trial. Further, Landmark will continue to be
                   9   directly and proximately damages and irreparably harmed if Defendant Sethy is not enjoined from
              10       further violation of his contractual obligations to Landmark, and directed to comply therewith,
              11       and prohibited from using and disclosing Landmark’s confidential and trade secret information.
              12       Landmark does not have an adequate remedy at law, and will not be fully compensated for
              13       Defendant’s breaches without injunctive relief.
              14                                          FIFTH CLAIM FOR RELIEF
              15                         Computer Crimes in Violation of California Penal Code § 502(c)
              16                                              Against Defendant Sethy
              17              83.       Landmark realleges and incorporates by reference each and every allegation set
              18       forth in paragraphs 1-82 above.
              19              84.       The acts described above, including the knowing and unauthorized access and
              20       transfer of information from Landmark’s databases and systems by Defendant Sethy, constitute a
              21       violation of California Penal Code, Section 502, which imposes liability on one who:
              22                    •   Knowingly accesses and without permission alters, damages, deletes, destroys, or
              23                        otherwise uses any data, computer, computer system, or computer network in
              24                        order to either (A) devise or execute any scheme or artifice to defraud, deceive, or
              25                        extort, or (B) wrongfully control or obtain money, property, or data;
              26                    •   Knowingly accesses and without permission takes, copies, or makes use of any
              27                        data from a computer, computer system, or computer network, or takes or copies
              28                        any supporting documentation, whether existing or residing internal or external to
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -17-                                      COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 19 of 22



                   1                    a computer, computer system, or computer network;
                   2                •   Knowingly and without permission uses or causes to be used computer services;
                   3                •   Knowingly accesses and without permission adds, alters, damages, deletes, or
                   4                    destroys any data, computer software, or computer programs which reside or exist
                   5                    internal or external to a computer, computer system, or computer network;
                   6                •   Knowingly and without permission provides or assists in providing a means of
                   7                    accessing a computer, computer system, or computer network in violation of this
                   8                    section;
                   9                •   Knowingly and without permission accesses or causes to be accessed any
              10                        computer, computer system, or computer network; or
              11                    •   Knowingly introduces any computer contaminant into any computer, computer
              12                        system, or computer network.
              13              85.       None of Defendant Sethy’s actions fall within the so-called scope of employment
              14       exception, which is set forth in Section 502(c)(h). Indeed, here, Defendant Sethy were acting
              15       solely for his and the benefit of FMH, his new employer, and against the best interests of
              16       Landmark, when he violated 502(c). Specifically, these Defendants systematically engaged in
              17       copying, downloading, and then transmitting data to their personal accounts in order to run their
              18       competing business, and were against the best interests of Landmark.
              19              86.       As a consequence, Defendants have been unjustly enriched, Landmark has been
              20       harmed and Landmark has sustained damages in an amount to be proven at trial. On information
              21       and belief, Defendants' acts and conduct that constitute the commission of these computer crimes
              22       were carried out willfully, fraudulently, maliciously and with a wanton disregard of Landmark’s
              23       rights, thereby entitling Landmark to punitive damages to be proven at trial.
              24              87.       Landmark also has suffered irreparable harm as a result of Defendants' activities
              25       and will continue to suffer irreparable injury that cannot be adequately remedied at law unless
              26       Defendants, and their officers, agents and employees, and all other persons acting in concert with
              27       them, are enjoined from engaging in any further such acts.
              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -18-                                     COMPLAINT
                            Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 20 of 22



                   1                                     SIXTH CLAIM FOR RELIEF
                   2                      Unfair Competition Cal. Bus. & Prof. Code §§ 17200, et seq.
                   3                                           Against All Defendants
                   4          88.     Landmark realleges and incorporates by reference each and every allegation set
                   5   forth in paragraphs 1-87 above.
                   6          89.     By violating their contractual obligations and violating Section 502(c) of the
                   7   California Penal Code, Defendants have competed unfairly. Through their actions, as detailed in
                   8   this Complaint, Defendants have compromised the confidentiality of Landmark’s trade secrets,
                   9   undermined Landmark’s competitive advantage in the market place, and has caused Landmark to
              10       incur costs and damages. Defendants have likewise compromised Landmark’s opportunity to
              11       benefit from its ingenuity and efforts as embodied in its confidential and trade secret documents
              12       and information.
              13              90.     As a direct and proximate result of Defendants’ unfair competition in violation of
              14       Business and Professions Code, Sections 17200 et seq., Landmark has suffered and will continue
              15       to suffer great and irreparable harm, in an amount to be proved at trial. Defendants are likely to
              16       commit further violations of Business and Professions Code, Sections 17200 et seq, and unless
              17       restrained and enjoined, will do so, all to Landmark’s irreparable damage. Landmark’s remedy at
              18       law is not sufficient to adequately compensate Landmark for the harm Defendants have inflicted
              19       and threatened. Accordingly, Landmark seeks preliminary and permanent injunctive relief
              20       pursuant to, inter alia, Business and Professions Code, Section 17203.
              21                                               PRAYER FOR RELIEF
              22              WHEREFORE, Plaintiff Landmark prays for judgment in its favor and against
              23       Defendants, as follows:
              24              1.      For compensatory damages, according to proof;
              25              2.      For exemplary and punitive damages, including damages and/or a reasonable
              26                      royalty awardable under the UTSA Section 3426.3, according to proof;
              27              3.      For injunctive relief;
              28              4.      For restitution and/or disgorgement of profits;
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                       -19-                                    COMPLAINT
                           Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 21 of 22



                   1        5.    For attorney fees under Penal Code Section 502(c)(e)(2) and pursuant to Cal. Civ.
                   2              Code Section 3426.4;
                   3        6.    For costs of suit incurred herein; and
                   4        7.    For such other and further relief as the Court may deem proper.
                   5   DATED: November 14, 2018              CROWELL & MORING LLP
                   6

                   7
                                                             By: /s/ Mark A. Romeo
                   8                                             Mark A. Romeo

                   9                                              Attorneys for Plaintiff
                                                                  Landmark Health, LLC
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                  -20-                                  COMPLAINT
                             Case 3:18-cv-06911 Document 1 Filed 11/14/18 Page 22 of 22



                   1                                       DEMAND FOR JURY
                   2           Plaintiff Landmark Health, LLC hereby demands a jury trial as provided by Rule 38(a) of
                   3   the Federal Rules of Civil Procedure.
                   4   DATED: November 14, 2018                CROWELL & MORING LLP
                   5

                   6
                                                               By: /s/ Mark A. Romeo
                   7                                               Mark A. Romeo

                   8                                                 Attorneys for Plaintiff
                                                                     Landmark Health, LLC
                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                                                                    -21-                                   COMPLAINT

                       IRACTIVE-8431241.1
